A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Status of Claims

	Amendment filed 05/17/2021 is acknowledged.  Claim  11 is added.  Claims 4,7-11 are pending.  Claims 7,8 are withdrawn from consideration.
	Claims 4,9,11 are under consideration. 


NON-STATUTOR
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest 

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to statutory category, i.e., a product  - computer-readable medium containing instructions to execute a method. 

  
Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.



The steps are able to be performed in the mind, but for the recitation of the computer-readable medium. Other than reciting “the computer-readable medium”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. Thus, the claim recites steps drawn to a mental process.

 Mathematical concepts recited in the claims include calculating plurality of attributes, providing predictions for atom types based on the attributes. The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation. In particular, claim 11 provides an equation for calculating attributes.

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.

Step 2A Prong Two.

The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or 

Claims 4,9,10 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

The claims do not recite inventive steps outside of data manipulation, or improvements to the functioning of the computer itself.  

 Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.

Response to Arguments
Applicant submits that “the claimed invention recited in amended claim 4 is limited to protein biomolecules”.  In response, the claimed invention is drawn to data analysis related to protein molecules, not protein molecule itself.
Applicant argues that the invention “provides improvement in computational biology – an enhancement in prediction of interaction sites”.  In response, an improvement in the judicial exception itself is not an improvement in technology, an improved analysis of data is not sufficient for patent eligibility.  



Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims  4,9,10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laskowski et al. (J. Mol. Biol.,1996, 259, 175–201; IDS of 11/22/2017) taken togerther with Shrauber et al (JMB, Volume 230, Issue 2, 1993,p. 592 (Abstract)) or Flocco et al. (Profein Science (1995), 4:2118-2122), and further in view of Fang et al. ( Mol.  Biol., 2006), 259, 1456–1467).
Applicant’s arguments and Declaration of Hung-Pin Peng have been considered but are deemed moot in view of the following new ground of rejection which is necessitated by amendment.


The instant claims are drawn to a computer medium comprising instruction to execute a method comprising generating  for a biomolecule a three-dimensional probability density map representing a probabilities of interaction of non-covalent interacting atom on a surface of the biomolecule a corresponding atom type of the plurality of atom types, calculating for each surface atom of a plurality of surface atoms of the biomolecule attributes associated with a different one of the plurality of atom 

	Laskowski et al. teach predictive models, wherein the models i) are associated with different atom types, ii) characterize interaction site specific patterns common to plurality of three-dimensional probability density maps which represent probability of a non-covalent interacting atom on a surface of biomolecule. See Abstract, pages 195-197.  The summarized data present common tendencies.  See p. 189, right column and Tables 1-6; p.198.  The predictive models are used to infer interaction sites in proteins of interest. Water oxygen atom is one of the atom types considered by the models. See Fig.1, hydrogen bonds to water molecules (denoted as “O” of Wat301, Wat318, Wat380, etc.) 

	Laskowski et al. demonstrate their approach by identifying interaction sites for test proteins for which the interaction sites are already known. Laskowski et al. do not teach identifying interaction sites for proteins for which interaction sites are not known.  
	However, inasmuch as the reference proves that the method has successfully identified interaction sites for test proteins for which the interaction sites are already known, one of ordinary skill in the art would have recognized that applying  the known technique of identifying interaction sites to identify interaction sites in other proteins of interest would have yielded predictable results, and  an artisan would have been capable of applying this known technique to identifying interaction sites for proteins of interest for which interaction sites  with the same expectation of success. 

Shrauber et al (JMB, Volume 230, Issue 2, 1993,p. 592 (Abstract)) teach a method wherein data characterizing the conformations determined for amino acid  

Likewise, Flocco et al. (Profein Science (1995), 4:2118-2122) teach characterizing conformation based on torsion angles and identifying clusters of amino acid instances having similar conformation characteristics.  See Abstract. 
Applying the KSR standard of obviousness to Laskowski and  Shrauber and Locco it is  concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of  Laskowski et al. teaching predictive models for protein interaction sites based on characterization of associations between different atom types and interaction site specific patterns with teachings of Shrauber and Locco of characterizing the conformations and angles determined for amino acid residues in proteins to identify clusters of amino acids having similar conformation characteristics .  As a result, the predictable result of comprehensive characterization of  protein interaction sites of interest would be  achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
With regard to claims 9,10, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would  appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se 


Further, with regard to  computer medium, because the method of Laskowski is computer-implemented, computer system for practicing method and computer-readable medium encoding instructions for the method are necessarily taught by the reference.  Merely using a computer to automate a known process does not by itself impart nonobviousness to the invention.

Response to arguments

Applicant argues that Laskowski fails to take conformation factor in consideration.  In response, as addressed in the rejection, Shrauber et al teach a method wherein data characterizing the conformations determined for amino acid  residues in proteins are used to identify clusters of amino acids having similar conformation characteristics, and wherein the conformations are characterized by angle data.  Likewise, Flocco et al. teach characterizing conformation based on torsion angles and identifying clusters of amino acid instances having similar conformation. Applying the KSR standard of obviousness to Laskowski and  Shrauber and Locco the rejection concludes that the combination of the references represents a combination of known elements which yield the predictable result.  

Conclusion.
	No claims are allowed

This is an RCE of applicant's earlier Application No. 15/670478.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb